Citation Nr: 1547416	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.   Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1989 to September 1991, and in the U.S. Navy from January 2002 to December 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran has a right knee disability.

2.  The evidence of record does not indicate that the Veteran has a left wrist disability.

3.  The evidence of record does not indicate that the Veteran has a right wrist disability.

4.  The evidence of record does not indicate that the Veteran has a right ankle disability.


CONCLUSIONS OF LAW

1.  A claimed right knee disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A claimed left wrist disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A claimed right wrist disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A claimed right ankle disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in March 2007 and February 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

Regarding the duty to assist, the Veteran's service treatment records and service personnel records have been obtained and considered.  Additionally, the Veteran's private medical records have been associated with the claims folder.  Although the Board is remanding two of the Veteran's claims to obtain private treatment records from the Veteran's deployment to Panama, the Board finds that it will not be prejudicial to decide the remaining claims.  In that regard, as will be discussed further below, there is no evidence of current disabilities for the remaining claims and therefore, it will serve no useful purpose to remand for records to verify if there was an in-service injury.

The Veteran was not afforded a VA examination in regard to his claims.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claims is unnecessary in this case because there is no evidence of a current disability [McLendon element (1)].  

At the Veteran's August 2015 hearing, the undersigned discussed in detail the elements of the claims on appeal, to include identifying the reason the claims were denied, and the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Right knee, left wrist, right wrist and right ankle

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claims for service connection must be denied.  These claims are discussed together, as the analyses are substantially the same. 

The Veteran has alleged that all of his disabilities stem from an in-service incident where he fell into a ravine while stationed in Panama.  Aside from no records of any injuries to the Veteran, other than a back injury and possibly a right wrist injury, the Board finds that there is no evidence that the Veteran has current disabilities.  The Board acknowledges that the Veteran has contended that he has arthritis of the knee, wrists and ankle; however, the only evidence of a diagnosis of arthritis is in the Veteran's back. 

Hillcrest Family Health Center records indicate that the Veteran was treated for a right knee sprain in 2002, which resolved, and right wrist pain, which was noted as a possible workman's compensation injury.  

Waco Orthopedic Clinic records indicates that the Veteran had a history of surgery to his right wrist, but no disability was noted.  

At the Veteran's August 2015 Board hearing, he testified that he was prescribed braces and muscle relaxers for his wrist disabilities.  Board Hearing Transcript, pp. 9-10.  However, VA treatment records only indicate that the Veteran was treated with a back and left knee brace and muscle relaxers secondary to a back disability.  A June 2009 VA treatment note indicates that the Veteran was present for an unrelated condition and was noted to be wearing a left wrist brace.  No further records indicate that the Veteran was prescribed the wrist brace for a particular disability.  No treatment for or diagnosis of any right knee, left wrist, right wrist or right ankle disability was noted anywhere in the VA or private treatment records. 

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran may be experiencing right knee, left wrist, right wrist and right ankle pain.  The Board notes that the Veteran is competent to report that he experiences pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, there is no clinical or objective findings of any disabilities related to the right knee, left wrist, right wrist or right ankle.

In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a right knee, left wrist, right wrist and right ankle disability is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left wrist disability is denied.
Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

At the August 2015 Board hearing, the Veteran testified that in 1989, he fell 10 to 11 feet while serving in Panama, was knocked unconscious and woke up in a Panamanian hospital, for civilians, possibly named Panamanian General.  (At the April 2010 Decision Review Officer (DRO) Hearing, he testified that he was treated at Panama City Hospital.)  He testified that he was in the hospital for two and one half weeks.  During that time, he was treated for a back injury and underwent an operation for his right wrist.  He testified that following his discharge from the hospital, he was on a profile.  There are medical records associated with the Veteran's service treatment records from Gorgas Army Hospital but none from Panamanian General or any other civilian hospital.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

In a March 2014 VA medical opinion addendum, the clinician opined that the Veteran's back disability was not related to service because there was no documentation of back trauma occurring in 1989 and 1990.  However, the Veteran's service treatment records indicate treatment for cervical spine and upper thoracis spine in December 1989 and follow up treatment in January 1990.  August 1991 records also indicate complaints of back pain.  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997).  The Veteran should be afforded another examination on remand.  Further, the Board finds that under the Veteran is entitled to a VA examination regarding his left knee disability.  In that regard, there is evidence of a current disability, evidence of a potential in-service injury and insufficient medical evidence to make a decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Panamanian General Hospital (or Panama City Hospital) and any other private facility where the Veteran has been treated for his back, and left knee disabilities.  See August 2015 Board hearing; April 2010 DRO Hearing Transcript.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's disabilities.  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the electronic claims folder was reviewed.  All appropriate clinical testing should be conducted.  The examiner is asked to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's back disability is related to active military service.

The examiner's attention is directed to December 1989, January through April 1990 and July through August 1991 service treatment records which show treatment for a back injury, including physical therapy.  

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left knee disability, diagnosed as left meniscus tear, is related to active military service.

The examiner's attention is directed to an August 2009 VA presurgical note which indicates that the Veteran reported an injury to his left knee and back while in service in Panama.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal. If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


